Exhibit 10.6
Execution Version
AFFILIATE GUARANTY
THIS AFFILIATE GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of May 9, 2016
by and among Weatherford International plc, an Irish public limited company (the
“Parent”) and each of the Subsidiaries of the Parent listed on the signature
pages hereto (the Parent and each such listed Subsidiary, each an “Initial
Guarantor”) and those additional Subsidiaries of the Parent that become parties
to this Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in
the form attached hereto as Annex I (such additional Subsidiaries, together with
the Initial Guarantors, the “Guarantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), for the benefit of
itself and the other holders of the Guaranteed Obligations (as defined below)
(all such holders, the “Guaranteed Parties”). Unless otherwise defined herein,
capitalized terms used herein and not defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), the Parent, the financial institutions from time to time party
thereto as Lenders (collectively, the “Lenders”) and the Administrative Agent
have entered into that certain Term Loan Agreement dated as of May 4, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), which provides, subject to the terms and
conditions thereof, for Loans to be made by the Lenders to the Borrower on the
Effective Date;
WHEREAS, it is a condition precedent to the Effective Date under the Credit
Agreement and to each Lender’s obligation to make its Loan to the Borrower
thereunder on the terms therein that each of the Guarantors execute and deliver
this Guaranty, whereby each of the Guarantors, without limitation and with full
recourse, shall guarantee the payment and performance when due of all Guaranteed
Obligations;
WHEREAS, without limitation or prejudice to any and all rights and remedies
available to any Guaranteed Party against any Guarantor hereunder (or under any
other Loan Document) on a joint and several liability basis, as fully set forth
in the Loan Documents, the Guaranteed Parties acknowledge that the guarantee of
the Guaranteed Obligations by the Parent, the publicly-traded parent company and
direct and indirect owner of all the WIL-Ireland Group’s assets and operations,
provides the greatest economic protection to the Guaranteed Parties in the case
of an Event of Default; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration for the increased ability of
each Guarantor, as an Affiliate of the Borrower, to benefit from the Loans made
to the Borrower pursuant to the Credit Agreement and the flexibility provided by
the Credit Agreement for each Guarantor to do so, and in order to induce the
Lenders and the Administrative Agent to enter into the Credit Agreement, and to
make the Loans to the Borrower on the Effective Date on the terms described in
the Credit Agreement, each of the Guarantors is willing to guarantee the
Guaranteed Obligations;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Lender and the Administrative Agent as of the
date of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Effective Date that:




ACTIVE 214691688v.5
Affiliate Guarantee
Term Loan Agreement

--------------------------------------------------------------------------------







(a)    Such Guarantor (i) is a company, corporation, partnership, unlimited
liability company or entity having limited liability that is duly organized (or
in the case of any English, Australian, British Virgin Islands or Bermuda
Guarantor, duly incorporated) or formed, validly existing and, to the extent
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate, partnership or other power
and authority to own its property and to carry on its business as now conducted
and (iii) is duly qualified as a foreign corporation or other foreign entity to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, together with all such other failures of the
Guarantors to be so qualified or in good standing, have a Material Adverse
Effect.


(b)    Such Guarantor has the corporate or other power and authority to execute,
deliver and perform its obligations hereunder and under the other Loan Documents
to which it is a party and to consummate the Transactions, and all such action
has been duly authorized by all necessary corporate, partnership or other
proceedings on its part or on its behalf. Each Loan Document to which it is a
party has been duly and validly executed and delivered by or on behalf of such
Guarantor and constitutes valid and legally binding agreements of such Guarantor
enforceable against such Guarantor in accordance with the terms hereof, and the
Loan Documents to which such Guarantor is a party, when duly executed and
delivered by or on behalf of such Guarantor, shall constitute valid and legally
binding obligations of such Guarantor enforceable in accordance with the
respective terms thereof and of this Guaranty, except, in each case (a) as may
be limited by bankruptcy, insolvency, examinership, administration,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (b) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy.


(c)    No authorization, consent, approval, license or exemption of, or filing
or registration with, any Governmental Authority is necessary to have been made
or obtained by such Guarantor for the valid execution, delivery and performance
by such Guarantor of this Guaranty or any other Loan Document to which it is a
party or the consummation of the Transactions, except those that have been
obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date or any other date on which such Guarantor becomes a party
hereto, as applicable.


(d)    Neither the execution, delivery and performance by such Guarantor of this
Guaranty or the other Loan Documents to which it is a party, nor compliance with
the terms and provisions thereof, nor the extensions of credit contemplated by
the Loan Documents, nor the consummation of the Transactions (i) will breach or
violate any applicable Requirement of Law, (ii) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited
hereunder upon any of its property or assets pursuant to the terms of, (x) the
Existing Senior Notes or any Existing Senior Notes Indenture or (y) any other
indenture, agreement or other instrument to which it or any of its Restricted
Subsidiaries is party or by which any property or asset of it or any of its
Restricted Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (d)(i) and (d)(ii)(y) that collectively
for the Guarantors would not have a Material Adverse Effect, or (v) will violate
any provision of the organizational and/or constitutional documents or by-laws
of such Guarantor.


(e)    In the case of Weatherford Australia Pty Limited (ACN 008 947 395) only
(i) it is a wholly owned


ACTIVE 214691688v.5
2
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




subsidiary of the Parent, (ii) it is not party to any other Loan Document as
trustee and does not hold any property as trustee, (iii) it is Solvent and it is
not presumed to be or taken to be insolvent under applicable law, and (iv) it is
not prevented by Chapter 2E or Part 2J or other provision of the Corporations
Act 2001 (Cth) of Australia from entering into and performing any of the Loan
Documents.    


(f)    In the case of any Guarantor incorporated under the laws of Luxembourg (a
“Luxembourg Guarantor”):


(i)    such Luxembourg Guarantor’s head office (administration centrale), the
place of its effective management (siège de direction effective) and (for the
purposes of the European Insolvency Regulation) (as defined below) the centre of
its main interests (centre des intérêts principaux) are located at the place of
its registered office (siège statutaire) in Luxembourg;


(ii)    such Luxembourg Guarantor is not subject to insolvency proceedings such
as bankruptcy (faillite), insolvency, winding-up, liquidation, moratorium,
controlled management (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de la
faillite), fraudulent conveyance, general settlement with creditors,
reorganization or similar order or proceedings affecting the rights of creditors
generally and any proceedings in jurisdictions other than Luxembourg having
similar effects; and


(iii)    all legal requirements of the Luxembourg law of 31 May 1999 on
domiciliation of the companies, as amended, have been complied with by such
Luxembourg Guarantor.


(g)    In the case of Precision Drilling Services Netherlands B.V. (the
“Specified Dutch Guarantor”):


(i)    the “centre of main interests” (as such term is used in article 3(1) of
the European Insolvency Regulation) of the Specified Dutch Guarantor is situated
in the Netherlands;


(ii)    the Specified Dutch Guarantor does not have an “establishment” (as such
term is used in article 2(h) of the European Insolvency Regulation) situated
outside the Netherlands; and
in each case, the Specified Dutch Guarantor shall not, without the prior written
consent of the Administrative Agent, take any action that shall cause its
“centre of main interests” to be situated outside the Netherlands, or cause it
to have an “establishment” situated outside the Netherlands.


For purposes of this Section 1, the following term shall have the following
meaning:


“European Insolvency Regulation” shall mean Council Regulation (EC) No 1346/2000
of 29 May 2000 on insolvency proceedings.


SECTION 2.    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations (under and as defined
in the Credit Agreement), which include, without limitation, (i) the principal
of and interest on each Loan made to the Borrower pursuant to the Credit
Agreement, (ii) all other amounts payable by the Borrower under the Credit
Agreement and the other Loan Documents, and (iii) all Swap Obligations and
Banking Services Obligations owing to one or more Lenders or their respective
Affiliates (for purposes of this Guaranty, all such obligations being referred
to as the “Guaranteed Obligations”); provided, however, that the Guaranteed
Obligations shall not include or create any guarantee by any Guarantor of (or
grant of security by any Guarantor to support, if applicable) any Excluded Swap
Obligations of such


ACTIVE 214691688v.5
3
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




Guarantor. Upon the failure by the Borrower to pay punctually any such amount or
perform such obligation, subject to any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement or the relevant other Loan Document, Swap Agreement
evidencing Swap Obligations or any agreement evidencing Banking Services
Obligations (a “Banking Services Agreement”) as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.


SECTION 3.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged (save where such
release and discharge is expressly contemplated by Section 4 below) or otherwise
affected by:


(i)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
Guarantor or any other guarantor of any of the Guaranteed Obligations, whether
(in any such case) by operation of law or otherwise, or any failure or omission
to enforce any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto, or with respect to any
obligation of any other Guarantor or any other guarantor of any of the
Guaranteed Obligations;


(ii)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement evidencing Swap Obligations, Banking Services Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;


(iii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
Person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(iv)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other Guarantor
or any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, receivership, examinership, administration, liquidation,
reorganization or other similar proceeding in any jurisdiction affecting the
Borrower or any other guarantor of the Guaranteed Obligations, or any of their
respective assets or any resulting release or discharge of any obligation of the
Borrower or any other guarantor of any of the Guaranteed Obligations;


(v)    the existence of any claim, setoff or other rights which such Guarantor
may have at any time against the Borrower, any other Guarantor or any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person, whether in connection herewith or in
connection with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;


(vi)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral


ACTIVE 214691688v.5
4
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against the Borrower, any other Guarantor or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement, any Swap Agreement evidencing Swap Obligations, any
Banking Services Agreement or any other Loan Document, or any provision of
applicable law, decree, order or regulation purporting to prohibit the payment
by the Borrower, any other Guarantor or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;


(vii)    the enforceability or validity of this Guaranty or any part thereof
with respect to any other Guarantor, or any provision of applicable law, decree,
order or regulation purporting to prohibit the payment by any other Guarantor or
any other guarantor of the Guaranteed Obligations, or any of the Guaranteed
Obligations;


(viii)    the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;


(ix)    the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code or any
other applicable federal, state, provincial, municipal, local or foreign law
relating to such matters;


(x)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;


(xi)    the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Guaranteed Parties
or the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;


(xii)    the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or


(xiii)    any other act or omission to act or delay of any kind by the Borrower,
any other Guarantor or any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Guaranteed Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge or limitation of any Guarantor’s
obligations hereunder or otherwise reduce, release, prejudice or extinguish its
liability under this Guaranty.


SECTION 4.    Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until Payment in Full, at which time, subject to all the foregoing
conditions, the guarantees made hereunder shall automatically terminate. Without
limiting the foregoing and notwithstanding anything herein or in any other Loan
Document to the contrary, the obligations of any individual Guarantor under this
Guaranty shall automatically terminate to the extent provided in and in
accordance with Sections 11.01(e), 11.04(c) and 11.21 of the Credit Agreement.
In connection with the


ACTIVE 214691688v.5
5
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




foregoing, the Administrative Agent shall execute and deliver to such Guarantor
or such Guarantor’s designee, at such Guarantor’s expense, any documents or
instruments that such Guarantor shall reasonably request from time to time to
evidence such termination. If at any time any payment of the principal of or
interest on any Loan, other Guaranteed Obligation or any other amount payable by
the Borrower or by the Parent or any Restricted Subsidiary under the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy, receivership, examinership,
administration, liquidation or reorganization of the Borrower or otherwise
(including pursuant to any settlement entered into by a Guaranteed Party in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country that issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of payment)
of such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.


SECTION 5.    General Waivers; Additional Waivers.


(a)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.


(b)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:


(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;


(ii)(1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Parties to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (4) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (5) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
(iii)its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties have or
may have against, the other Guarantors or any third party, or against any
collateral provided by the other Guarantors or any third party; and each
Guarantor further waives any defense arising by reason


ACTIVE 214691688v.5
6
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




of any disability or other defense (other than the defense that Payment in Full
has occurred) of the other Guarantors or by reason of the cessation from any
cause whatsoever of the liability of the other Guarantors in respect thereof;


(iv)(a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Parties; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent’s and the other Guaranteed Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the other Guaranteed Parties of the Guaranteed
Obligations; (3) any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Guaranteed Parties by operation of law as a
result of the Administrative Agent’s and the other Guaranteed Parties’
intervention or omission; or (4) the acceptance by the Administrative Agent and
the other Guaranteed Parties of anything in partial satisfaction of the
Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and


(v)any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of, or
any collateral securing, its claim against the Guarantors.


(c)    Texas Waivers. Without limiting any other waiver or provision, each
Guarantor hereby expressly waives, to the maximum extent permitted by applicable
law, each and every right to which it may be entitled by virtue of the
suretyship laws of the State of Texas or any other state in which it may be
located, including any and all rights it may have pursuant to Rule 31 of the
Texas Rules of Civil Procedure and Section 17.001, Section 43.002 and Section
43.003 of the Texas Civil Practice and Remedies Code.


(d)    California Waivers. Without limiting any other waiver or provision, each
Guarantor waives, to the maximum extent permitted by law, all benefits or
defenses directly or indirectly arising under California Civil Code §§ 2787,
2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, and 2855,
Chapter 2 of Title 14 of the California Civil Code, and California Code of Civil
Procedure §§ 580a, 580b, 580c, 580d, and 726 or any similar laws of any other
applicable jurisdiction. The reference to certain provisions of California law
is not intended to imply any application of California law to this Guaranty.


SECTION 6.    Subordination of Subrogation. Until Payment in Full, the
Guarantors (a) shall have no right of subrogation with respect to such
Guaranteed Obligations and (b) waive any right to enforce any remedy which any
of the Guaranteed Parties or the Administrative Agent now have or may hereafter
have against the Borrower, any endorser or any guarantor of all or any part of
the Guaranteed Obligations or any other Person and until such time the
Guarantors waive any benefit of, and any right to participate in, any security
or other collateral given to the Guaranteed


ACTIVE 214691688v.5
7
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




Parties to secure the payment and/or performance of all or any part of the
Guaranteed Obligations or any other liability of the Borrower to the Guaranteed
Parties. Should any Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights prior to Payment in Full, each Guarantor hereby
expressly and irrevocably (i) subordinates any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until Payment in Full and (ii) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until
Payment in Full. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Guaranteed Parties and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty (or any rights and obligations among or against
any other Guarantor or the Borrower upon Payment in Full), and that the
Administrative Agent, the Guaranteed Parties and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 6.


SECTION 7.     Contribution with Respect to Guaranteed Obligations.


(a)    To the extent that any Guarantor shall make a Guarantor Payment and in
the absence of any other express written agreement among one or more Obligors
then, following Payment in Full, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by:


(i)    WIL-Ireland within sixty (60) days after written demand by the Guarantor
for its Guaranty Loss Amount; then


(ii)    if WIL-Ireland fails to satisfy its obligations, in whole or in part,
under (i) above, WWH within thirty (30) days after written demand by the
Guarantor for its Guaranty Loss Amount (such demand only being made after the
time period in (i) above has elapsed); then


(iii)    to the extent WIL-Ireland and WWH fail to satisfy their obligations, in
whole or in part, under (i) and (ii) above, each Specified Guarantor, based upon
the ratio of each such other Specified Guarantor’s Allocable Amount to the
aggregate of all Specified Guarantors’ Allocable Amounts, within fifteen (15)
days after written demand by the Specified Guarantor for its Guaranty Loss
Amount (such demand only being made after the time periods in (i) and (ii) above
have elapsed) after, for such calculation purposes, netting amounts that would
otherwise be payable by and among any two Specified Guarantors.
It is the intent of the parties that WIL-Ireland and WWH will fully satisfy
their obligations if called upon under this Section 7, and both WIL-Ireland and
WWH hereby agree to take all reasonable actions to do so including, without
limitation, selling assets, liquidating subsidiaries and otherwise obtaining
funding (to the extent available). If a Guarantor fails to satisfy its
respective obligation, in whole or in part, in the time period prescribed, for
the benefit of the other Guarantors, the provisions of this Section 7 will be
applied eliminating, in whole or in part, the nonperforming Guarantor. For the
avoidance of doubt, no Guarantor shall be relieved of any obligations under this
Section 7 in the event it fails to satisfy its respective obligations to any
other Guarantor; rather, each such Guarantor that makes a contribution and
indemnification payment shall be entitled to seek recovery from any other
Guarantors that failed to fulfill their obligations hereunder; provided,
however, (i) WIL-Ireland shall not have a claim for a Guaranty Loss Amount
against any other Guarantor, (ii) WWH shall not have a claim for a Guaranty Loss
Amount against any Guarantor other than WIL-Ireland, and (iii) a Specified
Guarantor shall not have a claim for a Guaranty Loss Amount against any
Guarantor other than WIL-Ireland, WWH, or another Specified Guarantor.


ACTIVE 214691688v.5
8
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------






(b)    As used in this Section 7 the following terms shall have the following
meaning:


(i)    “Allocable Amount” means, with respect to any Person, the amount equal to
the excess of the fair market value of its property over the total liabilities
of such Person determined as of the Effective Date; provided, however, Allocable
Amount will be adjusted as and when agreed between the parties to take into
account Persons who become or cease to be Specified Guarantors after the
Effective Date;


(ii)    “Guaranty Loss Amount” means the monetary value of any and all claims,
damages, costs, expenses or other losses (plus arm’s-length interest on such
value) incurred or suffered by a Guarantor as a result of making a Guarantor
Payment after taking into account any contributions, reimbursements or other
payments received from any other Person (including under this Section 7) with
respect to such Guarantor Payment;


(iii)    “Guarantor Payment” means a payment (which shall include any amounts
setoff pursuant to Section 17) under this Guaranty or the taking or use of any
Collateral under any other Loan Document; and


(iv)    “Specified Guarantor” means any Guarantor other than WIL-Ireland and
WWH.


(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon Payment in Full, and are intended to
reflect the concept of indemnity and contribution among guarantors of an
obligation that would otherwise exist under New York law. Nothing in this
Section 7, however, shall negate or otherwise modify the rights of subrogation
of a Guarantor against a Borrower.


SECTION 8.    Certain Limitation of Guaranty. Notwithstanding any other
provision of this Guaranty to the contrary the amount guaranteed by each
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.


SECTION 9.    Luxembourg Limitations.


(a)    The payment obligation of any Luxembourg Guarantor for the obligations of
any other Guarantor that is not a Subsidiary of such Luxembourg Guarantor, shall
be limited at any time, with no double counting, to an aggregate amount not
exceeding the higher of:


(i)    ninety five per cent. (95%) of the Luxembourg Guarantor’s own funds
(capitaux propres) (as


ACTIVE 214691688v.5
9
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




referred to in Annex 1 of the Luxembourg regulation dated 18 December 2015
defining the form and the content of the balance sheet and profit and loss
account layouts (the “Regulation”) and implementing among others article 34 of
the Luxembourg law dated 19 December 2002 concerning the trade and companies
register and the accounting and annual accounts of undertakings, as amended (the
“2002 Law”)) and subordinated debt (dette subordonnée) (excluding, however, any
amounts borrowed by such Luxembourg Guarantor as per section (b) below), as at
the date of this Guaranty; and


(ii)    ninety five per cent. (95%) of the Luxembourg Guarantor’s own funds
(capitaux propres) (as referred to in Annex 1 of the Regulation implementing
among others article 34 of the 2002 Law) and subordinated debt (dette
subordonnée) (excluding, however, any amounts borrowed by such Luxembourg
Guarantor as per section (b) below), as at the date of a guarantee payment under
this Guaranty.


(b)    The limitation set forth in this clause (b) shall not apply to any
amounts borrowed under the Credit Agreement and made directly or indirectly
available, in any form whatsoever, to the Luxembourg Guarantor or to any of its
direct or indirect Subsidiaries.


SECTION 10.    Norwegian Limitations. The Norwegian Financial Agreements Act
shall not apply to this Guaranty, except as required by § 2-2 of the Financial
Agreements Act (if applicable). The liability of each Guarantor incorporated in
Norway in its capacity as Guarantor (each a “Norwegian Guarantor”)  shall be
limited to USD $650,000,000, plus any interest, default interest, commissions,
charges, fees and expenses due under any Guaranteed Obligation. Notwithstanding
any other provision of this Guaranty to the contrary, the obligations and
liabilities of any Norwegian Guarantor under this Guaranty shall be limited by
such mandatory provisions of sections 8-7 and/or 8-10 of the Norwegian Limited
Liability Companies Act of 13 June 1997 (the “Act”) regarding restrictions on a
Norwegian limited liability company’s ability to grant guarantees, loans,
security or other financial assistance. The obligations of the Norwegian
Guarantors shall only be limited to the extent this is required from time to
time, and the Norwegian Guarantors shall be liable to the fullest extent
permitted by the Act as amended from time to time.


SECTION 11.    Swiss Financial Assistance.


(a)If and to the extent that a payment in fulfilling the Guaranteed Obligations
under this Guaranty any Guarantor organized under the laws of Switzerland (the
“Swiss Guarantors”) would, at the time payment is due, under Swiss law and
practice (inter alia, prohibiting capital repayments or restricting profit
distributions) not be permitted, in particular if and to the extent that such
Swiss Guarantor guarantees obligations other than obligations of one of its
subsidiaries (i.e., obligations of its direct or indirect parent companies
(up-stream guarantee) or sister companies (cross-stream guarantee)) (such
obligations, “Restricted Obligations”), then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid; provided
that such limited amount shall at no time be less than such Swiss Guarantor’s
profits and reserves available for distribution as dividends (being the balance
sheet profits and any reserves available for this purpose, in each case in
accordance with Article 798 of the Swiss Federal Code of Obligations) at the
time or times payment under or pursuant to this Guaranty is requested from such
Swiss Guarantor, and further provided that such limitation (as may apply from
time to time or not) shall not (generally or definitively) free such Swiss
Guarantor from payment obligations hereunder in excess thereof, but merely
postpone the payment date therefor until such times as payment is again
permitted notwithstanding such limitation. Any and all indemnities and
guarantees contained in the Loan Documents including, in particular, Section
4.02(b) of the Credit Agreement shall be construed in a manner consistent with
the provisions herein contained.


ACTIVE 214691688v.5
10
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------






(b)In respect of Restricted Obligations, each Swiss Guarantor shall:


(i)if and to the extent required by applicable law in force at the relevant
time:


(ii)subject to any applicable double taxation treaty, deduct Swiss anticipatory
tax (Verrechnungssteuer; “Swiss Withholding Tax”) at the rate of 35% (or such
other rate as in force from time to time) from any payment made by it in respect
of Restricted Obligations;


(iii)pay any such deduction to the Swiss Federal Tax Administration; and


(iv)notify the Administrative Agent that such a deduction has been made and
provide the Administrative Agent with evidence that such a deduction has been
paid to the Swiss Federal Tax Administration, all in accordance with Section
4.02(a) and Section 4.02(f) of the Credit Agreement; and


(v)to the extent such a deduction is made, not be obliged to either gross-up in
accordance with Section 4.02(a) of the Credit Agreement or Section 19(a) of this
Guaranty or indemnify any of the Guaranteed Parties in accordance with Section
4.02(b) of the Credit Agreement in relation to any such payment made by it in
respect of Restricted Obligations unless grossing-up is permitted under the laws
of Switzerland then in force.


(c)If and to the extent requested by the Administrative Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Guaranteed Parties to obtain a maximum
benefit from the relevant Swiss Guarantor’s liabilities under this Guaranty,
each Swiss Guarantor undertakes to promptly implement all such measures and/or
to promptly obtain the fulfillment of all prerequisites allowing it to promptly
make the requested payment(s) hereunder from time to time, including the
following:


(i)preparation of an up-to-date audited balance sheet of such Swiss Guarantor;


(ii)confirmation of the auditors of such Swiss Guarantor that the relevant
amount represents the maximum freely distributable profits;


(iii)approval by a quotaholders’ meeting of such Swiss Guarantor of the
resulting profit distribution; and


(iv)to the extent permitted by applicable law, write up any of the assets of the
relevant Swiss Guarantor that are shown in its balance sheet with a book value
that is significantly lower than the market value of the assets and provided
that such write-up would not have materially adverse tax consequences for such
Swiss Guarantor or any of its affiliates.


SECTION 12.    Stay of Acceleration. If acceleration (in accordance with the
provisions of the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement or any other Loan Document, as
applicable) of the time for payment of any amount payable by the Borrower under
the Credit Agreement, or any counterparty under any Swap Agreement evidencing
Swap Obligations, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy, administration or reorganization of the
Borrower or any of such Borrower’s Affiliates, all such amounts otherwise
subject to acceleration (but for such stay) under the terms of the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, any Banking Services
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.




ACTIVE 214691688v.5
11
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------






SECTION 13.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 11.02 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of Weatherford
International, LLC, as provided and at the notice address set forth in the
Credit Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of Section
11.02 of the Credit Agreement.


SECTION 14.    No Waivers. No failure or delay by the Administrative Agent or
any Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement evidencing Swap Obligations, any
Banking Services Agreement and the other Loan Documents shall be cumulative and
not exclusive of any rights or remedies provided by law.


SECTION 15.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that, except in a transaction permitted
pursuant to the Credit Agreement, no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 15 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, shall be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.


SECTION 16.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
(it being understood and agreed that any Guaranty Supplement providing for the
addition of a Guarantor organized under the laws of a new Specified Jurisdiction
may modify this Guaranty to incorporate any provisions specific to the
applicable laws of such Specified Jurisdiction, as agreed to between such new
Guarantor and the Administrative Agent).


SECTION 17.    Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)    THIS GUARANTY, INCLUDING THE SUBMISSION TO JURISDICTION AS SET OUT
HEREIN, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


(b)    If a Guarantor incorporated under the laws of the Netherlands is
represented by an attorney in connection with the signing and/or execution of
this Guaranty or any other agreement, deed or document referred to in or made
pursuant to this Guaranty, it is hereby expressly acknowledged and accepted by
the other parties to this Guaranty that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.


(c)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction),


ACTIVE 214691688v.5
12
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




and any appellate court from any thereof, in any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each party hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or any
other Loan Document (including this Section 17) shall affect any right that any
Guaranteed Party may otherwise have to bring any suit, action or proceeding
relating to this Guaranty or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.


(d) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (c) of this Section. Each Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(e) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 13 of this Guaranty other than by
facsimile, and each Guarantor (i) that is a domestic Obligor hereby appoints
Weatherford International, LLC as its agent for service of process and (ii) that
is a foreign Obligor hereby irrevocably designates CT Corporation System, 111
8th Avenue, New York, New York 10011, as the designee, appointee and agent of
such foreign Obligor to receive, for and on behalf of such foreign Obligor,
service of process in the State of New York, in each case in any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document. Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.


(f) Each Guarantor agrees that any suit, action or proceeding brought by any
Guarantor or any of their respective Subsidiaries relating to this Guaranty or
any other Loan Document against any Guaranteed Party or any Affiliate of a
Guaranteed Party shall be brought exclusively in the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof, unless
no such court shall accept jurisdiction.


(g)The Administrative Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law


(h)The Administrative Agent hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (f) of this Section. The
Administrative Agent hereby irrevocably waives, to the fullest extent permitted


ACTIVE 214691688v.5
13
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court


(i)To the extent that any Guarantor has or hereafter may acquire any immunity
from jurisdiction of any court or from set-off or any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.


(j)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 18.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.


SECTION 19.    Taxes, Expenses of Enforcement, Etc.


(a)    Taxes.


(i)Any and all payments by or on account of any obligation of a Guarantor
hereunder or under any promissory note shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
such Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (A) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Recipient receives an amount
equal to the sum it would have received had no such deductions been made,
(B) such Guarantor shall make such deductions and (C) such Guarantor shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


(ii)As soon as practical after any payment of Indemnified or Other Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(iii)The Guarantors, jointly and severally, shall indemnify the each Recipient,
within twenty (20) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by


ACTIVE 214691688v.5
14
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




such Recipient on or with respect to any payment by or on account of any
obligation of a Guarantor hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Guarantors shall not be liable for any penalties, interest or
expenses that result from the failure of the Recipient to notify the Guarantors
of the Indemnified Taxes or Other Taxes within a reasonable period of time after
becoming aware of such Indemnified or Other Taxes. A certificate as to the
amount of such payment or liability delivered to the Guarantors by a Recipient
shall be presumed correct absent manifest error.


(iv)By accepting the benefits hereof, each Recipient agrees that it will comply
with Section 4.02 of the Credit Agreement as if it were a Lender.


(v)If the Administrative Agent or a Recipient determines, in its sole
discretion, that it has received a refund of any Taxes paid by a Guarantor or
with respect to which such Guarantor has paid additional amounts pursuant to
this Section 19, it shall pay over such refund to the Guarantor (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 19 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Guarantor, upon the
request of the Administrative Agent or such Recipient, agrees to repay promptly
the amount paid over to the Guarantor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority with respect to such
amount) to the Administrative Agent or such Recipient in the event the
Administrative Agent or such Recipient is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Recipient to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Guarantor or any other Person.


(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Guaranteed Parties for any reasonable and
documented costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Guaranteed Party in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty, to the extent such costs and
expenses are reimbursable pursuant to the terms of Section 11.03 of the Credit
Agreement unless otherwise agreed in accordance with the terms of the Loan
Documents.


SECTION 20.    Setoff. If an Event of Default shall have occurred and be
continuing and all or any part of the Guaranteed Obligations have become due and
payable (by acceleration or otherwise), each Credit Party and the Administrative
Agent may, without notice to any Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, set off and apply toward the
payment of all or any part of the Guaranteed Obligations any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated at any time held) and other obligations at any time owing
by such Guaranteed Party or the Administrative Agent or any of their Affiliates
to or for the credit or the account of any Guarantor against any of and all the
Guaranteed Obligations, irrespective of whether or not such Guaranteed Party or
the Administrative Agent shall have made any demand under this Guaranty. The
rights of each Guaranteed Party or the Administrative Agent under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Guaranteed Party or the Administrative Agent may have.


ACTIVE 214691688v.5
15
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------






SECTION 21.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Guaranteed Parties or the Administrative Agent shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Guaranteed Party or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Guaranteed
Party or the Administrative Agent shall be under no obligation (i) to undertake
any investigation not a part of its regular business routine, (ii) to disclose
any information which such Guaranteed Party or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.


SECTION 22.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 23.    Merger. This Guaranty and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.


SECTION 24.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.


SECTION 25.    Judgment Currency. The obligation of each Guarantor to make
payments on any Obligation to the Lenders or to the Administrative Agent
hereunder in any currency (the “first currency”) is of the essence and shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (the “second currency”) except
to the extent to which such tender or recovery shall result in the effective
receipt by the applicable Lender or the Administrative Agent of the full amount
of the first currency payable, and accordingly the primary obligation of each
Guarantor shall be enforceable as an alternative or additional cause of action
for the purpose of recovery in the second currency of the amount (if any) by
which such effective receipt shall fall short of the full amount of the full
currency payable and shall not be affected by a judgment being obtained for any
other sum due hereunder.


SECTION 26.    Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 26 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 26 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each


ACTIVE 214691688v.5
16
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------




other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


SECTION 27.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




ACTIVE 214691688v.5
17
Affiliate Guarantee
Term Loan Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed
by its authorized officer as of the day and year first above written.




[SIGNATURE PAGES TO FOLLOW]




Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------






            
AUSTRALIA INITIAL GUARANTOR
 
 
 
 
WEATHERFORD AUSTRALIA PTY LIMITED
 
 
 
 
 
 
By:
/s/ Chu Yuen Fai
 
Name:
Chu Yuen Fai
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD AUSTRALIA PTY LIMITED
 
 
 
 
By:
/s/ Robert Degasperis
 
Name:
Robert Degasperis
 
Title:
Director
 
 
 





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------






BERMUDA INITIAL GUARANTOR
 
 
 
 
WEATHERFORD INTERNATIONAL HOLDING
 
(BERMUDA) LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
 
WEATHERFORD PANGAEA HOLDINGS LTD.
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President
 
 
 
 
 
 
 
SABRE DRILLING LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President

 
 
 
 
KEY INTERNATIONAL DRILLING COMPANY
LIMITED
 
 
 
 
By:
/s/ Maximiliano Alberto Kricorian Sanchez Moreno
 
Name:
Maximiliano Alberto Kricorian Sanchez Moreno
 
Title:
Director
 
 
 
 
WEATHERFORD BERMUDA HOLDINGS LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President






    






















Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------








WEATHERFORD INTERNATIONAL LTD.
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President

























































































Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------












WEATHERFORD SERVICES, LTD.
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------






BERMUDA INITIAL GUARANTOR
 
 
 
 
WEATHERFORD DRILLING INTERNATIONAL
 
HOLDINGS (BVI) LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President
 
 
 
 
WEATHERFORD DRILLING INTERNATIONAL

 
(BVI) LTD.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President
 
 
 
 
LAND DRILLING ASSET HOLDINGS INC.
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President
 
 
 
 
WEATHERFORD HOLDINGS (BVI) LTD .
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President
 
 
 
 
WEATHERFORD OIL TOOL MIDDLE EAST
 
LIMITED
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------








 
WEATHERFORD COLOMBIA LIMITED
 
 
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
 
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
 
Title:
Vice President





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




CANADA INITIAL GUARANTORS
 
 
 
 
 
WEATHERFORD CANADA LTD.
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President
 
 
 
 
 
WEATHERFORD (NOV A SCOTIA) ULC
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President
 
 
 
 
 
WEATHERFORD CANADA PARTNERSHIP
 
By its Partners
 
 
 
 
 
 
WEATHERFORD CANADA LTD.
 
 
 
 
 
 
By:
 /s/ John David Reed
 
 
Name:
John David Reed
 
 
Title:
Vice President
 
 
 
 
 
 
PRECISION ENERGY SERVICES ULC
 
 
 
 
 
 
By:
 /s/ John David Reed
 
 
Name:
John David Reed
 
 
Title:
Vice President
 
 
 
 
 
WEATHERFORD DEUTSCHE HOLDING
 
(CANADA) ULC
 
 
 
 
 
By:
 /s/ John David Reed
 
Name:
John David Reed
 
Title:
Vice President



















Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




ENGLAND INITIAL GUARANTORS
 
 
 
 
WEATHERFORD EURASIA LIMITED
 
 
 
 
By:
 /s/ Euan Prentice
 
Name:
Euan Prentice
 
Title:
Director
 
 
 
 
 
 
 
WEATHERFORD U.K. LIMITED
 
 
 
 
By:
 /s/ Euan Prentice
 
Name:
Euan Prentice
 
Title:
Director
 
 
 
 
 
 









Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




HUNGARY INITIAL GUARANTORS
 
 
 
 
WEATHERFORD CAPITAL MANAGEMENT
 
SERVICES LIMITED LIABILITY COMPANY
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Assistant Treasurer





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




IRELAND INITIAL GUARANTOR
 
 
 
 
WEATHERFORD INTERNATIONAL PLC
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Assistant Treasurer



Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------








LUXEMBOURG INITIAL GUARANTORS
 
 
 
 
WEATHERFORD INVESTMENT
 
(LUXEMBOURG) S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B
 
 
 
 
WEATHERFORD INTERNATIONAL
 
(LUXEMBOURG) HOLDINGS S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B
 
 
 
 
WEATHERFORD EUROPEAN HOLDINGS
 
(LUXEMBOURG) S.A.R.L.
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Manager A
 
 
 
 
By:
/s/ Tamas Mark
 
Name:
Tamas Mark
 
Title:
Manager B





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




NETHERLANDS INITIAL GUARANTOR
 
 
 
 
PRECISION DRILLING SERVICES
 
(NETHERLAN B.V.
 
 
 
 
By:
/s/ Arnould Hermen Hensing
 
Name:
Arnould Hermen Hensing

 
Title:
Managing Director
 
 
 
 
WEATHERFORD INVESTING HOLDING
 
B.V.
 
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Director



Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------






NORWAY INITIAL GUARANTOR
 
 
 
 
WEATHERFORD NORGE AS
 
 
 
 
By:
/s/ Eugene L Nathan
 
Name:
Eugene L Nathan
 
Title:
Authorized Signatory





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




SWITZERLAND INITIAL GUARANTORS
 
 
 
 
WOFS INTERNATIONAL FINANCE GMBH
 
 
 
 
By:
/s/ Julie Thomson
 
Name:
Julie Thomson
 
Title:
Director
 
 
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
WEATHERFORD SWITZERLAND TRADING
 
AND DEVELOPMENT GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
WEATHERFORD HOLDINGS (SWISS) 1 GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
WEATHERFORD MANAGEMENT COMPANY
 
SWITZERL ND SARL
 
 
 
 
By:
/s/ Stuart Fraser
 
Name:
Stuart Fraser
 
Title:
Managing Officer







Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




 
WEATHERFORD PRODUCTS GMBH
 
 
 
 
By:
/s/ Bastiaan E. van Houts
 
Name:
Bastiaan E. van Houts
 
Title:
Managing Officer
 
 
 
 
WOFS SWISS FINANCE AG
 
 
 
 
By:
/s/ Philipp Andermatt
 
Name:
Philipp Andermatt
 
Title:
Board Member



Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




UNITED STATES INITIAL GUARANTORS
 
 
 
 
WEATHERFORD HOLDINGS U.S. LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WEATHERFORD U.S. HOLDINGS, L.L.C.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WEATHERFORD INTERNATIONAL, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WUSH HOLDING, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer



Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




 
WEATHERFORD LIMITED PARTNER, L.L.C.
 
 
 
 
By:
/s/ Jennifer Presnall
 
Name:
Jennifer Presnall
 
Title:
Vice President
 
 
 
 
PD HOLDINGS (USA), L.P.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
PRECISION DRILLING HOLDINGS, INC.
 
 
 
 
By:
/s/ Kamini D. Patel
 
Name:
Kamini D. Patel
 
Title:
President
 
 
 
 
PRECISION DRILLING LP, INC.
 
 
 
 
By:
/s/ Kamini D. Patel
 
Name:
Kamini D. Patel
 
Title:
President
 
 
 
 
PRECISION USA HOLDINGS, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
PRECISION ENERGY SERVICES, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer





Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------




 
WEATHERFORD U.S., L.P.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WEATHERFORD U.S. INVESTMENT, LLC
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer
 
 
 
 
WEATHERFORD/LAMB, INC.
 
 
 
 
By:
/s/ Mark M. Rothleitner
 
Name:
Mark M. Rothleitner
 
Title:
Treasurer



Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------






Acknowledged and Agreed to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director



















Signature Page to Affiliate Guaranty - Term Loan

--------------------------------------------------------------------------------





ANNEX I TO GUARANTY


Reference is hereby made to the Affiliate Guaranty (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of May 6, 2016, made by Weatherford International plc, an Irish public
limited company (the “Parent”) and each Subsidiary of the Parent listed on the
signature pages thereto (the Parent and each such Subsidiary, an “Initial
Guarantor”, and together with any additional Subsidiaries of the Parent that
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Guaranteed Parties,
under the Credit Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company]
[other form of legal entity] (the “New Guarantor”), agrees to become, and does
hereby become, a Guarantor under the Guaranty and agrees to be bound by such
Guaranty as if originally a party thereto. Without limiting the foregoing, the
undersigned hereby absolutely and unconditionally, and jointly and severally
with the other Guarantors, guarantees the punctual payment and performance when
due (whether at stated maturity, by acceleration or otherwise), of all
Guaranteed Obligations. By its execution below, the undersigned represents and
warrants as to itself that all of the representations and warranties contained
in Section 1 of the Guaranty are true and correct in all respects as of the date
hereof. Provisions applicable to any Guarantor organized in a new Specified
Jurisdiction to be inserted.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.




[NAME OF NEW GUARANTOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





Acknowledged and Agreed to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:__________________________________
Name:
Title:








 
 
 
 
 

1 Provisions applicable to any Guarantor organized in a new Specified
Jurisdiction to be inserted.




ACTIVE 214691688v.5

